                      Case 5:20-cv-05397-JMG Document 2 Filed 10/26/20 Page 1 of 8



Pro Se_ 5 (Rev 12116) Comp!~int for a Civil Case Alleging Neg]igence



                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                        _ _ _ District of _ __

                                                                  _ _ _ Division


                                                                                   Case No.

3,.,jlA              f/   IV/ IC~£
                                0 1''                tzl
                                                     ~(t!5'1.,.n - )   v1 )
                                                                                               (to be jilfed in by the Clerk's Office)

                               Plaintiff(sj
(Write the full name of each plaintiffwho is filing this complaint. If
the names of all the plaintiffs cannot fit in the space above, please
write "see attached" in the space and al/ach an additional page
                                                                            )
                                                                            )
                                                                            )
                                                                                   Jury Tdal, (check mwJ      O Yes       do
                                                                            )
with the fuff list of names.)
                                   -v-
                                                                            )
                                                                            )                                                 FILED
                                                                            )
                                                                            )                                                 OGT 2 6 2020
~l-(.,                 U<;-r  Defendant(s)
                                                                            )
                                                                            )                                            KATE BARKMAN, Clerk
                                                                                                                        By _ _ _ Dep.Clerk
(Write the full name ofeach defendant who is being sued. Jfthe
                                                                            )
names ofall the defendants cannot fit in the space above, please            )
write "see attached" in the space and attach an additional page             )
with the full !isl of names.)



                          COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
                                                  (28 U.S.C. § 1332; Diversity of Citizenship)


L          The Parties to This Complaint
           A.        The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                Name
                                Street Address
                                City and CoWlty
                                State and Zip Code


                                                                                          ~~
                                Telephone Number
                                E-mail Address                             L~'t_1o~-
                                                                                "'V"; o, ..,qa,yv-Z Ct7M

           B.         The Defendant(s)

                      Provide the infonnation below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                         Page I of   s
                       Case 5:20-cv-05397-JMG Document 2 Filed 10/26/20 Page 2 of 8



Pro Se 5 (Rev. 12116) Complaint for a Civil Case Alleging Negligence

                     Defendant No. 1
                                Name
                                Job or Title (ifknown)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Nwnber
                                E-mail Address (if known)


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Nwnber
                                E-mail Address        (if known)



                     Defendant No. 4
                                Name
                                Job or Title (ifknown)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknownJ



                                                                                      Pagel of 5
                       Case 5:20-cv-05397-JMG Document 2 Filed 10/26/20 Page 3 of 8




Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
          hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
          more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
          the same State as any plaintiff. Explain how these jurisdictional requirements have been met.


          A.         The Plaintiff(s)

                      I.        If the plaintiff is an mdividual           I(          ,           )I       ~          -fJc.
                                The plaintiff, (name)           J t>io/1'1 'Y11,tb11t ) 8itts ti                        , is a citizen of the
                                Stateof(name)          Yt      of\$'-( I VMt vi                         .                                           ,
                     2.         If the plaintiff is a cmporntion          I,,              ./O    --f cJI       f"ll      vtr '7 <;',Ief {//(_
                                The plaintiff, (name)           "1~'1/f         1,.,j{,.                                       , is incorporated

                                under the laws of the State of (name)
                                and has its principal place ofbusiness in the State of (name)



                      (If more than one plaintiff 1s named in the complaint, attach an additional page providing the
                     samemformatwnforeachadditionalplamtiff.)                                       fn      ·.tof\     los5 tro-c.lf ~. . ,
           B.         TheDefendant(s)                                                               '-7;}'((._/l/'     M(.,     ca(..fl,l L     r>.
                                                                                                        \i... ,rl1·                (1(1'11,"o ,~
                      I.        If the defendant 1s an individual                                \[;V>f' l                            ~ f""'~J( 11J
                                The defendant, (name) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , is a citizen                                      5}""'~bi.t\~jv/
                                the State of (name)
                                                                                          . a citizen
                                                                                      0 r 1s   ..      'O
                                                                                                      011
                                                                                                                                                      0l
                                 (foreign nation)                                                                                   {'I\'- '4Y fV'-f...- . ..
                                                                                                                                    P\l'I . ~ '1
                      2.        If the defendant is a corporation                                                                     ., \ \ t..'()4-t
                                                                                                                          . mcorporate
                                                                                                                          1s .      Id un d er
                                 The defendant, (name)
                                 the laws of the State of (name)                                                                    , and has its
                                                                          -------------
                                 principal place of business in the State of (name)
                                 Or is incorporated under the laws of (foreign nation)
                                 and has its principal place of business in (name)


                      (if more than one defendant is named in the complaint, attach an additional page providing the
                      same information for each additional defendant.)

           C.         The Amount in Controversy

                      The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                      stake-is more than $75,000, not counting interest and costs of court, because (explain):


                                                                                                                                          Page3of5
                      Case 5:20-cv-05397-JMG Document 2 Filed 10/26/20 Page 4 of 8



Pro Se 5 (Rev. !2/16) Complaint for a Civil Case Alleging Neg]/gence




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          On(da")      {utr-lil"''f             ,at(!,foceJ       All       tvtr       -¥\,-.              Wi>(   ld
          the defendant(s ): ( 1) perfonned acts that a person of ordinary prudence in the same or similar circumstances
          would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the

          samc~m;a, cfrcu~:•;::;s;:c,:s•                      r;:r;";:;;"J~'"+; ac<",:;; wm;::;~:p, Jt/                            1,   WJ5kh
                                                                                                                                                         1

             5lo.-A,r               rv,,,...1--        ot:,"t- .        1,-,.._vt. "'"":Oh            rl,...,. 1
                                                                                                               -t-Q ._ :+,p 11,t•:,~
          ('..;-        e,• I -fr,""                 ,G'pr<-.,1/,-,_:;. >(.,·X.vtA. /            e•'"'f)r"._(1hic,           "IC'7,
                                                                                                                            -j;Ut'-//<.:),
            (hoe,._           ;~~~                                 ~               ,..,,   or      u~1~clf1rtti. )r~
                                                                                                                7 v
             {-1-c.
          The acts or omissions caused or contributed to the cause of the plaintiff's injuries by (explain)                   ~          ,}   ,_J_   +
            -su·,01.,.,s                     t1Y>,3>1iS'. I '.fJSJ
                                           n.,-.c"'+.,,1 .                                             rf'        5-/-,,,p1 1--1b, 1 ".J                 '
           ~r-1-- \oi,..<, S(\,<-.S} 1 'J' o lc,,k M.:t<n ~c 1                                       ,wv/ /l'>-tf i-:;>                 b~ l,,,c IZ
           of- i""e>r.._\\ry . S.\c it,\ l<i":'.)b<.\,v.,vi•r,                                       pec~IA. -¾0\1.,J                   ,.r,,,..• .•✓.
            'TolcA.              ,.,.c        +.
                                    \njvrc r,,.':J;.Sl)f-                                             h..s07i+'lliO'Yil•~1 i9fi"',....J.--
IV.       RelieM",{              o-r              \A.no~)               h.#-< .(..,               1Ul'J,5efc.,.,        v1101l;?,~ir .,,,....,,,-t
          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitivemoneydamages               ~"'e                      LO(V\~0-,,,v/,        -Fvv-iOls. Tg(                        \s~
              ~r                       ~                               M-l          .-r1Y1P..,..-r ,r// ,..f, i'-1--                            a,,A
             q 5.S C- +f-.$                       ~                     '\ I I              ,1                      ·              r
                                . " l                         "5-C.
                                                                           0
                                                                        \• \              -rr l    ,..,,     "0"'- \" S r --no,.,.,
              \ l'-V(>,,     ~I       ."'          ~             -Fa-,~:)"             '3f?'-{        CJf ~ "      C.; e,r        FlCcf;-(Ci-l JP'7f
           oi+r--t~~-k':)     c ~r# 1 i~ .,,;-p1 /11£ //A wk
                                                         0              0


       G/sur~il\'j --tk... (.17u(+s a .....r kJ,.M.,., "I/A C>i,c //,1,1~
       ~ " ' s~avt,{ .jl~ -~i~ b,A- 'a;/.                               •l
          foe                 tot\~                    '\              t,c.lll\1 w~"k'.![,J~,,d J11,ys1(,
                                                                                                                                         ,ge4of5 •
                       Case 5:20-cv-05397-JMG Document 2 Filed 10/26/20 Page 5 of 8



Pro Se_ 5 (Rev 12/16) Complamt for a Civil Case Alleging Neg!igenc_e



V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
          and beliefthat this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and ( 4) the complaint otherwise complies with the
          requirements of Rule 11.

           A.        For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal ofmy case.
                                                                            1--   z_7..- 1 /0'.2/      PIM     2020
                     Date of signing,          \ \ ' \ ....   csJ i,,v O   C7

                      Signature of Plaintiff                  ~:=.;;.:,   '1/11~ ~
                                                                          ' ; __ .. , , ; ; .
                      Printed Name of Plaintiff                <lAdl11 "fvlich~I"           8/~Skfh
           B.        For Attorneys

                     Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                            1~ 1'-, 5                                       ~O\Vl-
                                                                                          v\       5Cloo}
                            l Vv~ V\.                    \,r~
                                                          4"'        o(j                        n,i '°l   l<-t.- j }-
                                                \Go<-"{, 1 \lot'> c,                     ft 'I IAA L.                  Page5of 5


                                                                       JV1+         /V,t g
          Case 5:20-cv-05397-JMG Document 2 Filed 10/26/20 Page 6 of 8




Google
1600 Amphitheatre Parkway
Mountain View, CA 94043

Apple
One Apple Parkway
Cupertino, Californian 95014

Facebook
1 Hacker Way
Menlo Park, California 94025
Case 5:20-cv-05397-JMG Document 2 Filed 10/26/20 Page 7 of 8


   0cJln Ltfv11chctt I                           1
                                                  1
                                                       /s/,t_r
         0J            S   0
                               ~       fhir t>I 51,
        ((_L~ i      ~I            p(-J         / Cf hOz_


                                       '£ Jw(;\_\J< ~
                                   c6(A(---\'h\4,'(_           ~

                                        Gaut W
                                        f-J /f-l rtf-oLJ/
Case 5:20-cv-05397-JMG Document 2 Filed 10/26/20 Page 8 of 8




                                                                   U.S. POSTAGE PAID
                                                                   FCM LG ENV
                                                                   READING, PA
                                                                   19601
                                                                   OCT 2?i.20
                                                                   AMOUNI

                          1000
                                              18101
                                                                     $1.20
                                                                   R2304W121625-17




                   J'6/t1 I


     iiii/i;ii;,,ii;f,,;/,tit I,1Ifr,,i, ,iii;f/;1/iii,;;,t,11,,
